

117 HR 3566 IH: National and Regional Greenways Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3566IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Bourdeaux (for herself, Mrs. McBath, Mr. David Scott of Georgia, Ms. Williams of Georgia, Mr. Bishop of Georgia, Mr. Pappas, Mr. Johnson of Georgia, and Mrs. Torres of California) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to carry out a program to make grants for the improvement or construction of regionally or nationally significant greenway paths, and for other purposes.1.Short titleThis Act may be cited as the National and Regional Greenways Act.2.National and regional greenways program(a)In generalThe Secretary shall carry out a program to make grants, on a competitive basis, to eligible organizations to improve or construct safe and connected greenway paths between communities that are designated as regionally or nationally significant by the Secretary under subsection (b).(b)Regionally or nationally significant greenway pathsIn carrying out the program under this section, the Secretary shall establish a national greenway paths network. The national greenway paths network shall contain regionally or nationally significant greenway paths designated by the Secretary that—(1)cross multiple local jurisdictions or State lines;(2)reduce congestion and single-occupant vehicle trips, improve safety and access to jobs, and lower emissions for criteria pollutants (NOx, VOC, PM) and greenhouse gases; (3)support community goals and objectives in areas covered by metropolitan planning organizations; or(4)meet any other criteria the Secretary determines appropriate.(c)Application(1)In generalTo receive a grant under this section, an eligible organization shall submit to the Secretary an application in such manner and containing such information as the Secretary may require.(2)Eligible projects partially on Federal landWith respect to an application for eligible greenway projects that are located in part on Federal lands, an eligible organization shall enter into a cooperative agreement with the appropriate Federal agency with jurisdiction over such land to be eligible for a grant under this section.(d)Application considerationsIn making a grant for construction of a greenway path under this section, the Secretary shall consider the following:(1)Whether the proposed eligible greenway project is likely to provide substantial additional opportunities for walking and bicycling, including by—(A)creating greenway paths connecting multiple communities, counties, metropolitan regions, or States;(B)integrating greenway paths with transit services, where available, to improve access to public transportation; and(C)integrating greenway paths with existing parks, recreation or scenic areas, adjacent waterways, or transportation corridors.(2)Whether the eligible organization proposing a project demonstrates broad community support through—(A)prior public input in the development of a plan for the proposed project; and(B)the commitment of any project sponsors and community leaders, including elected officials in the jurisdiction in which such project is located, partner organization leaders, and private or nongovernmental organizations in the area in which such project is located, to the success and timely implementation of an eligible greenway project.(3)The extent to which the eligible organization provides evidence of commitment to traffic safety, regulations, financial incentives, or community design policies that facilitate significant increases in walking and bicycling.(4)The extent to which the eligible organization demonstrates commitment of State, local, or eligible Federal matching funds, and land or in-kind contributions, in addition to the local match required under subsection (g)(1), unless the applicant qualifies for an exception under subsection (g)(2).(5)The extent to which the eligible organization demonstrates that the grant will address existing disparities in bicyclist and pedestrian fatality rates based on race or income level or provide access to schools, jobs, services, transit, or recreational opportunities for low-income communities and communities of color.(6)Whether the eligible organization demonstrates how investment in active transportation will advance safety for pedestrians and cyclists, accessibility to schools, jobs and transit, accessibility to national, State, or local parks, economic competitiveness, environmental protection, and quality of life.(e)Use of funds(1)Planning and design grantsEach fiscal year, the Secretary shall set aside not less than $3,000,000 from the funds made available to carry out this section to provide planning grants for eligible organizations to develop a local or regional greenways and paths plan. (2)Administrative costsEach fiscal year, the Secretary shall set aside not more than $2,000,000 of the funds made available to carry out this section to cover the costs of administration, research, technical assistance, communications, and training activities under the program.(f)Grant timing(1)Request for applicationNot later than 30 days after funds are made available to carry out this section, the Secretary shall publish in the Federal Register a request for applications for grants under this section.(2)Selection of grant recipientsNot later than 150 days after funds are made available to carry out this section, the Secretary shall select grant recipients for grants under this section.(g)Federal share(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of a project under this section shall not exceed 80 percent of the total project cost.(2)Exceptions(A)Disadvantage communitiesFor projects serving communities with a poverty rate of over 40 percent based on the majority of census tracts served by such project, the Secretary may increase the Federal share of the cost of a project under this section to 100 percent of the total project cost.(B)Rural areasFor projects serving rural areas, as such term is defined in section 101 of title 23, United States Code, the Federal share of the cost of a project under this section shall be 90 percent of the total project cost.(h)Reports(1)Interim reportNot later than September 30, 2023, the Secretary shall submit to Congress a report containing the information described in paragraph (3).(2)Final reportNot later than September 30, 2025, the Secretary shall submit to Congress a report containing the information described in paragraph (3).(3)Report informationA report submitted under this subsection shall contain the following:(A)A list of grants made under this section.(B)Best practices of recipients in implementing projects funded under this section.(C)Impediments experienced by recipients of grants under this section in planning for and delivering projects under this section.(i)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) $250,000,000 for each of fiscal years 2022 through 2026 to carry out this section.(j)DefinitionsIn this Act:(1)Active transportationThe term active transportation means alternative methods of transportation to motor vehicles, including walking, bicyling, or utilizing assistive mobility or micro mobility devices. (2)Greenway pathThe term greenway path means a hard-surfaced or wheelchair-accessible facility built for active transportation, including a sidewalk, bikeway, or pedestrian path that connects communities, cities, counties, metropolitan regions, or States. (3)CommunityThe term community means a geographic area that is socioeconomically interdependent and may include rural, suburban, and urban jurisdictions.(4)Eligible organizationThe term eligible organization means—(A)a local or regional governmental organization, including a metropolitan planning organization or regional planning organization or council;(B)a multi-county special district;(C)a State;(D)a multi-State group of governments; and(E)an Indian Tribe.(5)Eligible greenway projectThe term eligible greenway project means an active transportation project, or group of projects—(A)that is designated as a regionally or nationally significant greenway path under subsection (b);(B)within or between a community or group of communities, at least one of which falls within the jurisdiction of an eligible organization, which has submitted an application under this section;(C)that has—(i)a total cost of not less than $15,000,000; or(ii)with respect to planning and design grants, planning and design costs of not less than $100,000;(D)that construct path segments that close local or regional network gaps or are located within underserved areas;(E)that support an accessible public realm, connect to public transportation, support opportunities for economic development, or promote health and safety; and (F)that connect communities to public spaces and parks, enhance ecological connectivity, support land conservation and access, or support sites for remediation and restoration.(6)Indian TribeThe term Indian Tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)).(7)SecretaryThe term Secretary means the Secretary of Transportation.(8)Total project costThe term total project cost means the sum total of all costs incurred in the development of a project that are approved by the Secretary as reasonable and necessary, including—(A)the cost of acquiring real property;(B)the cost of site preparation, demolition, and development;(C)expenses related to the issuance of bonds or notes;(D)fees in connection with the planning, execution, and financing of the project;(E)the cost of studies, surveys, plans, permits, insurance, interest, financing, tax, and assessment costs;(F)the cost of construction, rehabilitation, reconstruction, and equipping the project;(G)the cost of land improvements;(H)contractor fees;(I)the cost of training and education related to the safety of users of any greenway path constructed as part of an eligible greenway project; and(J)any other cost that the Secretary determines is necessary and reasonable.